Citation Nr: 9932828	
Decision Date: 11/22/99    Archive Date: 12/01/99

DOCKET NO.  99-08 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for old compression 
fracture of the 11th and 12 dorsal vertebrae, currently 
evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Curtis L. Whitmore, Attorney 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patricia A. Dowdell, Counsel


INTRODUCTION

The veteran served on active duty from April 1943 to 
September 1945.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from a December 1998 rating 
decision from the Montgomery, Alabama, Regional Office (RO).

The veteran was afforded a personal hearing before a member 
of the Board sitting at the Montgomery, Alabama, RO in August 
1999.  The member of the Board who held the hearing is making 
the decision in this case and is the signatory to this 
decision.

During the hearing the veteran raised the issue of 
entitlement to an increased rating for old injury to the 
right and left os calcii.  This issue is not, however, 
procedurally developed for appellate purposes, and is not 
properly before the Board at this time.  The matter is 
referred to the RO for any action deemed appropriate.

REMAND

The veteran's contentions regarding the increase in severity 
of his service-connected dorsal spine disability constitutes 
plausible or well-grounded claim.  Proscelle v. Derwinski, 2 
Vet.App. 629 (1992).  Therefore, the VA has a statutory 
obligation to assist him in the development of his claim.  38 
U.S.C.A. § 5107(a) (West 1991 & Supp. 1995).

The United States Court of Appeals for Veterans Claims 
(Court) has held that when a veteran alleges functional loss 
due to pain, the provisions of 38 C.F.R. §§ 4.40 and 4.45 
must be considered, and that examinations upon which the 
rating decisions are based must adequately portray the extent 
of functional loss due to pain "on use or due to flare-
ups."  DeLuca v. Brown, 8 Vet.App. 202 (1995).  The Court 
emphasized that "[i]t is essential that the [rating] 
examination . . . adequately portray the . . . functional 
loss" (emphasis added by the Court).  The Court held that 
when the veteran claims functional loss due to pain, "the 
medical examiner must be asked to express an opinion on 
whether pain could significantly limit functional ability 
during flare-ups or when the [joint] is used repeatedly over 
a period of time." It does not appear that the previous 
examinations addressed the degree of functional loss due to 
pain for the veteran's disabilities.

The record reflects that the most recent VA examination of 
the dorsal spine was in 1985.  The VA has a duty of the VA to 
assist veterans in the development of facts pertinent to 
their claims, under 38 U.S.C.A. § 5107(a) and 38 C.F.R. 
§ 3.103(a), as set forth by the Court in Littke v. Derwinski, 
1 Vet.App. 90 (1990), requires that the VA accomplish 
additional development of the record, to include obtaining 
the report of an adequate and contemporaneous VA examination.  
The Board, therefore, concludes that a current VA orthopedic 
examination is warranted.  

In conjunction with his current claim the veteran has 
submitted medical evidence relating to treatment for a lumbar 
spine disability, to include a statement from Dr. Evans.  In 
the text of a December 1998 rating action and the statement 
of the case, the RO indicted that the lumbar surgery was not 
related to the old injury of the thoracic spine.  The veteran 
in his substantive appeal indicated that he disagreeing with 
the denial of service connection for the lumbar spine 
disability.  Testimony was received regarding this issue 
during the veteran's hearing in August 1999.  However, the RO 
has not entered a formal rating decision regarding this 
issue.  

In this regard, a disability involving the lumbar spine may 
impact on properly ascertaining the degree of functional 
impairment of the service connected old compression fracture 
of the 11th and 12 dorsal vertebrae, particularly in applying 
the holding in Deluca.  Therefore, Board finds that this 
issue is intertwined with the issue of entitlement to an 
increased rating for old compression fracture of the 11th and 
12 dorsal vertebrae and must be formerly adjudicated by the 
RO.  Harris v. Derwinski, 1 Vet.App. 180 (1991).  

The United States Court of Appeals for Veterans Claims 
(Court) in Allen v. Brown, 7 Vet.App. 439 (1995) held that 
where service connection is sought on a secondary basis, 
service connection could be granted for a disability which 
was not only proximately due to or the result of a service-
connected condition, but could also be granted where a 
service- connected disability had aggravated a nonservice-
connected disability, with compensation being paid for the 
amount of disability which exceeded "the degree of disability 
existing prior to the aggravation."  In view of these facts, 
the Board is of the opinion that a specialized examination is 
warranted.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should undertake the 
appropriate actions in order to 
adjudicate the issue of service 
connection for a lumbar spine disability 
on direct and secondary bases.

2.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of all VA and 
private medical records pertaining to 
current treatment for his service-
connected old compression fracture of the 
11th and 12 dorsal vertebrae.  The RO 
should then obtain all records, which are 
not on file.  The veteran should also be 
informed that he has the opportunity to 
submit additional evidence and arguments 
in support of his claim.

3.  The veteran should be afforded a VA 
examination by an orthopedist to 
determine the manifestations, etiology, 
and severity of any disability involving 
the spine, to include the service-
connected old compression fracture of the 
11th and 12 dorsal vertebrae, and the 
lumbar spine disorder.  The RO should 
also inform the veteran of the 
consequences of failing to appear for a 
scheduled examination without  38 C.F.R. 
§ 3.655.  A pertinent medical history 
should be obtained.  All indicated 
special studies, including X-rays, should 
be accomplished.  The claims file should 
be made available to the examiner in 
conjunction with the examination.  The 
veteran's dorsal spine should be examined 
for degrees of both active and passive 
range of motion, and any limitation of 
function of the parts affected by 
limitation of motion.  The examiner 
should also be asked to note the normal 
ranges of motion of the dorsal spine.

The examiner should be requested to 
determine whether the dorsal spine 
exhibits weakened movement, excess 
fatigability, or incoordination 
attributable to the service-connected 
disability.

Further, the examiner should be asked to 
express an opinion as to the degree to 
which pain could significantly limit 
functional ability during flare-ups or 
when the dorsal spine is used repeatedly 
over a period of time.  Deluca v. Brown, 
8 Vet. App. 202 (1995).  The examiner is 
requested to the extent possible to 
specify all findings, complaints and 
symptoms which are a manifestation of the 
service connected compression fracture of 
the 11th and 12 dorsal vertebrae as 
opposed to any other disability involving 
the spine. 

4.  Thereafter, the RO should adjudicate 
the issue of entitlement to service 
connection for a lumbar spine disorder, 
to include postoperative residuals of 
decompression laminectomy of the L4-L5 on 
direct and secondary bases, to include 
consideration of the Allen case.  If the 
benefit sought is not granted, the 
veteran and his representative should be 
notified of that decision and of his 
appellate rights.

After the development requested above has been completed to 
the extent possible, the RO should readjudicate the issue 
currently on appeal, to include consider 38 C.F.R. §§ 4.40, 
4.45 and 4.59 and the holding tin the Deluca case.  If the 
benefit sought on appeal remains denied, the veteran and his 
representative should be furnished a supplemental statement 
of the case, and afforded the specified time within which to 
respond thereto with additional argument and/or evidence.  
Thereafter, the case should be returned to the Board for 
appellate consideration, if otherwise in order.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


